—In an action, inter alia, to set aside as fraudulent the assignment of a purchase money mortgage, the defendant Federal Savings Bank appeals from (1) so much of an order of the Supreme Court, Westchester County (Cowhey, J.), entered July 24, 2001, as granted the motion of the defendant Liberty Savings Bank, FSB, for summary judgment on the cross claims asserted against it and as denied its motion for summary judgment on its cross claims against the defendants Frank Pullano and Consolidated Mortgage Buyers Group, (2) an order of the same court entered December 18, 2001, which denied its motion for an award of an attorney’s fee against the defendants Frank Pullano and Consolidated Mortgage Buyers Group, and (3) so much of an interlocutory judgment of the same court entered December 20, 2001, as is in favor of the defendant Liberty Savings Bank, FSB, and against it in the principal sum of $385,245.31, and the defendants Frank Pullano and Consolidated Mortgage Buyers Group cross-appeal from the interlocutory judgment.
Ordered that the cross appeal is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order entered July 24, 2001, is affirmed insofar as appealed from; and it is further,
Ordered that the order entered December 18, 2001, is affirmed; and it is further,
Ordered that the interlocutory judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
The Supreme Court properly denied the appellant equitable relief, as it failed to establish that money damages were inadequate to make it whole (see Boyle v Kelley, 42 NY2d 88, 91 [1977]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Florio, Friedmann and Adams, JJ., concur.